 1                                                                                           KAB

 2   WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    William James Mesa, Jr.,                        No. CV 17-03039-PHX-DGC (MHB)
10                         Plaintiff,
11    v.                                              ORDER
12
      Charles L. Ryan, et al.,
13
                           Defendants.
14
15          Plaintiff William James Mesa, Jr., who is currently confined in the Arizona State
16   Prison Complex-Lewis, brought this civil rights action pursuant to 42 U.S.C. § 1983. (Doc.
17   1.) The Parties cross-move for summary judgment.1 (Docs. 21, 25.)
18   I.     Background
19          In his Complaint, Plaintiff alleged as follows. In 2007, Plaintiff injured his lower
20   back, and the doctor who saw him created a treatment plan of stretching, losing weight,
21   and purchasing Ibuprofen 200 mg. (Doc. 1 at 5.) In 2014, Plaintiff’s condition grew worse,
22   and he collapsed and lost mobility for a short period of time. (Id.) Nurse Practitioner (NP)
23   Taylor ordered x-rays and an MRI, insoles for Plaintiff’s shoes, and prescribed 300 mg of
24   Gabapentin nightly while awaiting the test results. (Id. at 5-6.) In 2016, Plaintiff received
25   his MRI results, which showed a bulging herniated disc and torn discs. (Id. at 6.) When
26   Plaintiff submitted a Health Needs Request (HNR) requesting an increase in his
27
28          1
             The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
     962 (9th Cir. 1998) (en banc), regarding the requirements of a response. (Doc. 23.)
 1   Gabapentin, a medical wedge, a new mattress, and shoes, Elijah ordered a blood test to
 2   check the levels of Gabapentin in Plaintiff’ system due to the Arizona Department of
 3   Corrections (ADC) policy to reduce the number of inmates prescribed Gabapentin. (Id.)
 4   Elijah ignored the laboratory’s warning to consider a person’s height and weight when
 5   reviewing the results, and concluded that the results showed a low level of Gabapentin in
 6   Plaintiff’s system. (Id.) Based on the results, Elijah discontinued Plaintiff’s Gabapentin
 7   and his pain worsened. (Id.) After repeated attempts to have his pain dealt with, Defendant
 8   Elijah ignored all requests by Plaintiff for pain management and prescribed stretching,
 9   losing weight, and purchasing Ibuprofen 200 mg. (Id. at 8.)
10          On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
11   an Eighth Amendment claim based on deliberate indifference to serious medical needs
12   against Defendant Dr. Elijah. (Doc. 6.) The Court dismissed the remaining claims and
13   Defendants. (Id.) The Parties now cross-move for summary judgment.
14   II.    Summary Judgment Standard
15          A court must grant summary judgment “if the movant shows that there is no genuine
16   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
17   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
18   movant bears the initial responsibility of presenting the basis for its motion and identifying
19   those portions of the record, together with affidavits, if any, that it believes demonstrate
20   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
21          If the movant fails to carry its initial burden of production, the nonmovant need not
22   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
23   1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
24   to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
25   contention is material, i.e., a fact that might affect the outcome of the suit under the
26   governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
27   jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
28   242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th



                                                 -2-
 1   Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
 2   favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
 3   it must “come forward with specific facts showing that there is a genuine issue for trial.”
 4   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
 5   citation omitted); see Fed. R. Civ. P. 56(c)(1).
 6           At summary judgment, the judge’s function is not to weigh the evidence and
 7   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
 8   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
 9   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
10   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
11   III.    Facts2
12           On August 27, 2015, Plaintiff had x-rays of his lumbar spine which showed
13   satisfactory alignment of the vertebral bodies and well-maintained disc spaces, except at
14   L5-S1. (Doc. 22 ¶ 1.) The results showed “[m]inor degenerative joint disease [] in lower
15   lumbar spine and disc degenerative at LS junction.” (Id.) Thereafter, Plaintiff was
16   diagnosed with lumbago (low back pain) and lumbosacral disc degeneration. (Id. ¶ 2.)
17   Plaintiff started receiving an afternoon dose of Gabapentin for low back pain in September
18   2015. (Id. ¶ 3.)
19           On February 20, 2016, Plaintiff had an MRI of his lumbar spine which revealed
20   “multilevel narrowing of the spinal canal and neural foramina . . . most prominent at L3-
21   4, L4-5, L5-S1[,] annular tears at L4-5 and L5-S1[,] multilevel degenerative changes[, and]
22   Grade 1 retrolisthesis of L5 over S1.” (Id. ¶ 4; Doc. 22 at 44-46.) Subsequent lumbar x-
23   rays taken on May 26, 2016, revealed the same results as those taken on August 27, 2015—
24   minor degenerative changes in the lower spine and disc degeneration at the LS junction.
25   (Id. ¶ 5.)
26
             2
27            Plaintiff makes various objections to Defendant’s asserted facts. (See generally
     Doc. 26.) The Court has considered Plaintiff’s objections, but where Defendant has
28   presented evidence supporting the asserted fact, and Plaintiff has failed to controvert the
     asserted fact with any evidence, the Court has set forth the fact as asserted by Defendant.

                                                 -3-
 1          Dr. Elijah is employed as a physician by Corizon Health and worked at ASPC-
 2   Lewis, Barchey Unit, between September 2016 and April 2017. (Id. ¶ 6.) Elijah had two
 3   encounters with Plaintiff and both were related to his lower back pain complaints. (Id. ¶ 7.)
 4          Prior to meeting with Plaintiff, Elijah reviewed an HNR in which Plaintiff requested
 5   an increase in his Gabapentin prescription for chronic back pain. (Id. ¶ 18.) Gabapentin is
 6   highly regulated in the correctional setting because it is addictive and the potential for
 7   abuse, misuse, and diversion is significant. (Id. ¶ 19.) As a result, Corizon was carefully
 8   monitoring inmate Gabapentin prescriptions, and Elijah was told by several staff members
 9   and inmates that Gabapentin was being sold, traded, and given away on the Lewis yard.
10   (Id. ¶ 21.) Corizon instituted a practice that inmates on Gabapentin would undergo periodic
11   and random lab tests to ascertain their blood levels of the drug, that levels at or above 2.0
12   were deemed therapeutic, and that levels below 2.0 were deemed untherapeutic or
13   inadequate. (Id. ¶ 22.)
14          On September 29, 2016, Elijah ordered the Gabapentin serum blood test on Plaintiff,
15   which was taken on September 30, 2016, 20 hours after his last dose. (Id. ¶ 23.) At that
16   time, Plaintiff was taking 600 mg of Gabapentin per day. (Id. ¶ 24.) Plaintiff’s blood level
17   came back as 0.79 and was flagged as “below low normal.” (Id. ¶ 25.) Elijah opines that
18   given the high dose of Gabapentin and the length of time he was on the medication,
19   Plaintiff’s blood levels should have been well within the normal range, but were instead
20   within the non-therapeutic range. (Id. ¶¶ 26-27.) As a result, Elijah discontinued Plaintiff’s
21   prescription for Gabapentin on October 6, 2016. (Id. ¶ 28.)
22          At the time, Plaintiff had an active prescription for Naproxen, 500 mg, twice daily,
23   to treat his low back pain, and Elijah renewed that prescription on October 17, 2016, which
24   Elijah felt, based on her education, experience, and research, should effectively treat
25   Plaintiff’s back pain without the possibility of addiction. (Id. ¶¶ 29-31.)
26          During his visit with Elijah on November 7, 2016, Plaintiff reported that he suffered
27   from chronic back pain as a result of a previous incident in 2007, with an exacerbation in
28   2015. (Id. ¶ 32.) Plaintiff reported that his spine “pops and crackles daily,” and that he



                                                 -4-
 1   experienced intermittent pain with bending and bearing weight, and occasional pain with
 2   ambulating. (Id. ¶ 33.) Plaintiff complained of pain to his left lateral midline, but exhibited
 3   no pain or tenderness upon palpation and reported no interference with his activities of
 4   daily living; his straight leg test was negative, and Elijah observed that Plaintiff exhibited
 5   normal range of motion and was able to bend and twist freely. (Id. ¶¶ 34-37.)
 6          Elijah noted that Plaintiff was clinically obese at 5’8 and 204 pounds. (Id. ¶ 38.)
 7   She recommended that he lose weight, exercise, and stretch to strengthen his muscles and
 8   reduce pressure and tension on the spine; she provided Plaintiff with handouts on spinal
 9   conditioning exercises and stretches to perform in his spare time. (Id. ¶ 39.) Plaintiff told
10   Elijah that his previous provider, NP Taylor, had considered a neurosurgery consult to
11   review his MRI and determine whether operative management was indicated. (Id. ¶ 40.)
12   Elijah sent NP Taylor an email inquiring about the potential neurosurgery consult and her
13   care plan, but did not receive a response. (Id. ¶ 41.) Elijah opines that neurosurgery is
14   rarely indicated for chronic back pain unless the patient experiences progressive
15   neurological deficit, inability to carry out activities of daily living, or severe pain that is
16   uncontrolled despite exhausting nonsurgical management options. (Id. ¶ 42.)
17          Elijah opines that based on her education, training, and experience, the best
18   approach to successfully and safely treating low back pain is to teach the patient targeted
19   exercises and stretches he can do to target the source of the pain—as opposed to masking
20   symptoms—and to have the patient make lifestyle changes, such as increased exercise,
21   reduced weight, and reduced smoking. (Id. ¶ 13.) Elijah opines that conservative measures
22   are generally preferred for back pain, except in severe cases. (Id. ¶ 43.)
23          Elijah did not see Plaintiff between October 2016 and April 2017. On April 25,
24   2017, Elijah saw Plaintiff again for a flare-up of back pain complaints, but Plaintiff
25   reported that he was currently without active pain symptoms. (Id . ¶ 45.) Plaintiff reported
26   a flare-up of back pain a week before that had resolved on its own and did not report
27   interferences with his activities of daily living. (Id. ¶ 47.) Elijah’s exam did not reveal any
28   appreciable abnormalities. (Id. ¶ 48.) Plaintiff demonstrated a popping and crackling



                                                  -5-
 1   sensation that he experiences in the low back, which he believed indicated his spine was
 2   out of alignment, but in Elijah’s opinion, the sounds were that of cartilage shifting. (Id.
 3   ¶ 49.) Elijah prescribed Plaintiff Capsaicin cream, a muscle rub, which is known to be
 4   effective in treating joint conditions like osteoarthritis for pain flare-ups. (Id. ¶¶ 53-54.)
 5   Elijah reiterated that Plaintiff should try to stretch, lose weight, and stay active to reduce
 6   or eliminate back pain symptoms. (Id. ¶ 55.) Elijah did not have any encounters with
 7   Plaintiff after her second visit with him in April 2017, and she did not hear that he was
 8   experiencing worsening back pain. (Id. ¶ 56.)
 9   IV.    Discussion
10          Not every claim by a prisoner relating to inadequate medical treatment states a
11   violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must show
12   that the defendants acted with “deliberate indifference to serious medical needs.” Jett v.
13   Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104
14   (1976)). A plaintiff must show (1) a “serious medical need” by demonstrating that failure
15   to treat the condition could result in further significant injury or the unnecessary and
16   wanton infliction of pain and (2) the defendant’s response was deliberately indifferent.
17   Jett, 439 F.3d at 1096 (quotations omitted).
18          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
19   1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
20   know of and disregard an excessive risk to inmate health; “the official must both be aware
21   of facts from which the inference could be drawn that a substantial risk of serious harm
22   exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
23   Deliberate indifference in the medical context may be shown by a purposeful act or failure
24   to respond to a prisoner’s pain or possible medical need and harm caused by the
25   indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a
26   prison official intentionally denies, delays, or interferes with medical treatment, or by the
27   way prison doctors respond to the prisoner’s medical needs. Estelle, 429 U.S. at 104-05;
28   Jett, 439 F.3d at 1096.



                                                 -6-
 1          Deliberate indifference is a higher standard than negligence or lack of ordinary due
 2   care for a prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
 3   negligence will constitute deliberate indifference.” Clement v. California Dep’t of Corr.,
 4   220 F. Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d
 5   458, 460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical
 6   malpractice” do not support a claim under § 1983). “A difference of opinion does not
 7   amount to deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v. Vild,
 8   891 F.2d 240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is
 9   insufficient to state a claim against prison officials for deliberate indifference. See Shapley
10   v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).                 The
11   indifference must be substantial. The action must rise to a level of “unnecessary and
12   wanton infliction of pain.” Estelle, 429 U.S. at 105.
13          Plaintiff saw Elijah two times between October 2016 and April 2017. Elijah admits
14   that she discontinued Plaintiff’s Gabapentin, but argues that she based the decision on her
15   medical opinion and did not discontinue the Gabapentin out of deliberate indifference to
16   Plaintiff’s serious medical needs. Elijah asserts that Plaintiff’s blood test indicated he was
17   not taking the full amount of Gabapentin prescribed to him, that Gabapentin is not normally
18   appropriate to treat chronic back pain like Plaintiff’s back pain, and that she believed
19   Plaintiff’s back problems could be controlled by stretching, losing weight, staying active,
20   and the other steps that she prescribed. In response, Plaintiff asserts that he had to
21   experience unnecessary and excessive pain because his Gabapentin was discontinued, that
22   there were no allegations made that he misused his Gabapentin, and that Elijah lacked the
23   necessary qualifications to treat lower back pain. (Doc. 26 ¶¶ 58-60.)
24          Although Plaintiff alleges that Elijah wrongfully discontinued his Gabapentin, the
25   evidence in the record shows that Elijah based her decision on her medical opinion that
26   Gabapentin was not appropriate to treat Plaintiff’s condition. Although Plaintiff disagrees
27   with her decision, Plaintiff introduces no evidence demonstrating that the decision was
28   unreasonable or was deliberately indifferent to his serious medical needs. Rather, Elijah



                                                  -7-
 1   recommended a conservative treatment plan for Plaintiff, and Plaintiff has not introduced
 2   any evidence that the treatment plan was inappropriate.
 3          Nothing in the records of Plaintiff’s visits to Elijah demonstrate that she was
 4   deliberately indifferent to his serious medical needs. Although Plaintiff would have
 5   preferred to remain on Gabapentin, there is no evidence in this record that Elijah’s decision
 6   to discontinue Gabapentin was based on improper reasons outside of her medical opinion.
 7   Moreover, although Elijah did not follow-up after e-mailing NP Taylor about Plaintiff, she
 8   did not believe a neurosurgery consult was clinically indicated, and the failure to follow up
 9   shows negligence at best, not that her failure to follow up was based on deliberate
10   indifference to Plaintiff’s serious medical needs. Summary judgment will be granted in
11   favor of Elijah because, on this record, there is no evidence that Elijah was deliberately
12   indifferent to Plaintiff’s serious medical needs.3
13          IT IS ORDERED:
14          (1)    Reference to the Magistrate Judge is withdrawn on Defendant’s Motion for
15   Summary Judgment (Doc. 21) and Plaintiff’s Cross-Motion (Doc. 25).
16          (2)    Defendant’s Motion for Summary Judgment (Doc. 21) is granted.
17          (3)    Plaintiff’s Cross-Motion for Summary Judgment (Doc. 25) is denied.
18          (4)    The Clerk of Court must enter judgment accordingly.
19          Dated this 12th day of February, 2019.
20
21
22
23
24
            3
25           After briefing on summary judgment, Plaintiff submitted a “Supplemental Reply”
     in which he claims that on September 17, 2018, his back went out and, in response to a
26   request for a long-term plan of action, he was told Corizon was “checking on referral.”
27   (Doc. 28.) Plaintiff does not include any allegations against Defendant Elijah, the only
     Defendant to this action. The Court, therefore, does not consider this document part of the
28   summary judgment briefing. To the extent Plaintiff has new claims based on his current
     medical complaints, he must file a new complaint in a new action.

                                                 -8-
